Citation Nr: 0703718	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  04-28 020	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUE

Whether an overpayment of educational assistance benefits in 
the amount of $35,356.60 was properly created.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The veteran served on active duty from October 1975 to 
September 1978 and from April 1982 to June 2000.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a decision by the RO in Muskogee, Oklahoma.  
In April 2005, the veteran had a hearing before a hearing 
officer at the RO in Manila, the Republic of the Philippines.  
In December 2005, the Board remanded the case for additional 
development.

For the reasons set forth below, this appeal is once again 
being REMANDED for additional development.  VA will notify 
the veteran if further action is required on his part.


REMAND

When this case was remanded in December 2005, the Board 
requested, among other things, that the veteran's claim be 
re-adjudicated.  Thereafter, if the appeal was not resolved 
in his favor, he was to be scheduled for a hearing before a 
Member of the Board at the RO in Manila.

Unfortunately, the requested development has not been 
completed.  It appears from the record that the RO in 
Muskogee confirmed its prior denial of the veteran's claim in 
May and/or August 2006.  Thereafter, however, it does not 
appear that any effort was made to schedule the veteran for a 
hearing at the Manila RO.  Notably, the record contains an 
electronic message, dated in April 2006-sent from the Manila 
RO to the RO in Muskogee-wherein it was noted that the 
veteran had reaffirmed his desire for a Board hearing.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on the 
appellant, as a matter of law, a right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The Court has 
indicated, additionally, that if the Board proceeds with 
final disposition of an appeal, and the remand orders have 
not been complied with, the Board itself errs in failing to 
ensure compliance.  Id.  Given those pronouncements, and the 
fact that the development sought by the Board in this case 
has not been fully completed, another remand is now required.  
38 C.F.R. § 19.9 (2006).

For the reasons stated, this case is REMANDED for the 
following actions:

Schedule the veteran for a hearing before a 
Member of the Board at the Manila RO.  (The 
veteran resides in the Philippines.)  

After the veteran has been given an opportunity to appear at 
a Board hearing, the claims file should be returned to this 
Board for further appellate review.  No action is required by 
the veteran until he receives further notice, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2006).


